In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00115-CV
                                                ______________________________
 
 
 
                               IN THE INTEREST OF
C.A.A., A CHILD
 
 
                                                                                                  

 
 
                                            On Appeal from the County Court at Law
                                                           Hopkins County, Texas
                                                          Trial Court
No. CV39205
 
                                                                
                                  
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Matthew
Dale Allen, appellant, filed his notice of appeal October 28, 2010.
            There
is no information to indicate Allen has made efforts to have the clerk’s record
filed with this Court.  Further, Allen
has not paid a filing fee or made any claim of indigency.  See
Tex. R. App. P. app. A
(B)(1); 20.1.  On January 3, 2011, we
contacted Allen by letter, giving him an opportunity to cure the various
defects, and warning him that if we did not receive an adequate response within
ten days, this appeal would be subject to dismissal for want of
prosecution.  See Tex. R. App. P.
42.3(b), (c).
            We
have received no communication from Allen. 
Pursuant to Tex. R. App. P.
42.3(b), we dismiss this appeal for want of prosecution.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          January
25, 2011
Date Decided:             January
26, 2011